Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been canceled. Claims 2-21 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 2-10 recite a computer-readable storage medium (i.e. machine or article of manufacture), claims 11-18 recite a method (i.e. process), and claims 19-21 recite a system (i.e. machine). Therefore, claims 2-21 fall within one of the four statutory categories of invention. 
Independent claims 2, 11, and 19 recite the limitations of storing registration information of a driver, wherein the registration information includes biometric data of the driver, and wherein the rideshare service is accessible by the driver; disallowing access to the rideshare service after completing registration of the driver with the rideshare service (claim 2); receiving an indication that the driver seeks access to the rideshare service, wherein access to the rideshare service enables the driver to accept a rideshare trip request of a passenger; in response to the indication that the driver seeks access to the rideshare service, causing a prompt the driver to capture a biometric scan of the driver in real-time; determining whether the captured biometric scan of the driver matches the biometric data of the driver; and in response to determining a positive match, enabling access to the rideshare service and receipt pickup information of the passenger, wherein the pickup information includes a name of the passenger (claim 2) and a pickup location of the passenger. The limitations are drawn to a transportation service and driver referral system and corresponds to certain methods of organizing human activity (managing personal behavior, interactions; commercial interactions; business relations), i.e. storing registration information of a driver, wherein the registration information includes biometric data of the driver receiving an indication that the driver seeks access to the rideshare service, wherein access to the rideshare service enables the driver to accept a rideshare trip request of a passenger; causing a prompt the driver to capture a biometric scan of the driver in real-time, etc. The limitations also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. determining whether the captured biometric scan of the driver matches the biometric data of the driver; and in response to determining a positive match, enabling access to the rideshare service and receipt pickup information of the passenger. The claims recite an abstract idea. 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a computer-readable storage medium (claim 2); data processor of a mobile device (claim 2); non-transitory memory storing instructions executed by at least one hardware processor (claim 19); a remote server; a rideshare application (claim 2); mobile application (claims 11 and 19); a passenger device (claim 2); and biometric scan. The computer-readable storage medium; data processor of a mobile device; non-transitory memory storing instructions executed by at least one hardware processor; a remote server; a rideshare application; mobile application; a passenger device are recited at a high-level of generality performing the above-mentioned limitations, and amount to no more than mere instructions to apply the exception using a computer, or merely using the computer as a tool to implement the abstract idea. The biometric scan amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to “apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a computer component cannot provide an inventive concept. Further, the biometric scans also amounts to linking the judicial exception to a particular field of use. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 5 recites the limitation that the biometric data of the driver is stored, and the captured biometric scan is compared with the biometric data to determine the positive match. The claim recites limitations that are further directed to the abstract idea. Further the claim recites the additional elements of a memory of the mobile device, and the biometric scan. The memory of the mobile device amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. The biometric scan amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 6 recites the limitation that the captured biometric scan of the driver and the biometric data are each obtained via a biometric sensor of the mobile device. The claim recite the additional elements of the biometric scan, and a biometric sensor of the mobile device. The mobile device amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. The biometric scan and biometric sensor amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 8 recites the limitations of receiving referral information for the driver, wherein the referral information includes a referral code provided to the driver by a referring driver; verifying the referral information; and in response to verification of the referral information, displaying [an electronic] link that connects to a user profile of the referring driver. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of an electronic link and a display of the mobile device. The additional elements amount to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 9 recites the limitations of receiving an indication of an intended destination of the passenger; and displaying navigation directions to the intended destination along a route from the pickup location to the intended destination. The claim recites limitations that are further directed to the abstract idea. The claim also recites the additional elements of a display of the mobile device and a geocoding server. The additional elements amount to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 14 recites the limitations of receiving referral information, wherein the referral information includes a referral code provided by a referring driver; and causing the creation a [hierarchical link], storing a user profile of the driver linked to a user profile of the referring driver. The claim recites additional limitations that are further directed to the abstract idea. The claim also recites the additional elements of the transport application, mobile device, remote server, and hierarchical link in a database. The additional elements amount to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 16 recites the limitation of defining one or more levels, and wherein each level corresponds to a [referral link] between a first driver that has registered with the ridesharing service and a second driver that refers the first driver. The claim recites additional limitations that are further directed to the abstract idea. The claim also recites the additional elements of the hierarchical link and a referral link. The additional elements amount to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3, 4, 7, 10, 12, 13, 15, 17, and 18 recite additional limitations and elements that are further directed to the abstract idea. Therefore, claims 3, 4, 7, 10, 12, 13, 15, 17, and 18 are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-7, 9-13  and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2008/0270019) in view of Grissen (2016/0352713). 

Claim 2: Anderson discloses: A computer-readable storage medium, excluding transitory signals and carrying instructions, which, when executed by at least one data processor of a mobile device, cause the mobile device to: (Anderson ¶0018 disclosing the system having a mobile device or computer, a database (storage), the server for processing (¶0018), and ¶0024 disclosing the control block indicating the function that server needs to perform and packages associated data required for processing)
cause the mobile device or a remote server of a rideshare service to store registration information of a driver, wherein the registration information includes biometric data of the driver, and wherein the rideshare service is accessible by the driver via a rideshare application on the mobile device; (Anderson ¶0037 disclosing the user registering and entering identifying information such as driver’s license (biometric) or other verifiable ID; ¶0038 disclosing that after completing the registration processes/step, an account is created; ¶0035 further states that the photo IDs (driver license) is a form of biometric verification proving that each user is who they say they are; ¶0019 disclosing the RideGrid Mobile Client which in an app intended to run on the user’s mobile device)
disallow access to the rideshare service via the rideshare application after completing registration of the driver with the rideshare service; (Anderson ¶0038 discloses after completing the registration process, the account is created; ¶0039 disclosing the registration process of authenticating the user’s email address; the profile is not usable for providing or obtaining rides until this is completed and the account is not active until at least one valid user is attached (thus, although registration is complete, the user is disallowed to accept a request until the account is active, which requires a valid user being attached (unique UserID assigned, and a RideGrid account ID, etc.))
receive an indication that the driver seeks access to the rideshare service via the rideshare application, wherein access to the rideshare service enables the driver to accept a rideshare trip request of a passenger via a passenger device;  (Anderson ¶0034 disclosing the driver being sent a message offering a proposal to transport a passenger, if the driver accepts, the parties are notified and the driver is sent ride-related information; also ¶0037 discloses the user(s) registering in the app (which shows that they seek access to the rideshare service) if a user intends to provide rides, they must provide the app (RideGrid) with registration data pertaining to their vehicle (thus, providing the additional information pertaining to their vehicle is an indication the user intends to provide rides or accept a rideshare trip request); ¶0038 discloses after completing the registration process, the account is created; ¶0039 disclosing the registration process of authenticating the user’s email address; the profile is not usable for providing or obtaining rides until this is completed and the account is not active until at least one valid user is attached (thus, this step of validating the email, etc. indicates the driver seeks to access the rideshare service and the access allows the driver to accept a request))

Anderson in view of Grissen discloses:
in response to the indication that the driver seeks access to the rideshare service, cause the rideshare application to prompt the driver to capture a biometric scan of the driver in real-time; determine whether the captured biometric scan of the driver matches the biometric data of the driver; 
Anderson discloses an indication that the driver seeks access to the rideshare service, and the app sending driver biometric information for verification: (Anderson ¶0034 disclosing the driver being sent a message offering a proposal to transport a passenger, if the driver accepts, the parties are notified and the driver is sent ride-related information; ¶0035 disclosing the app sending driver biometric information for verification, the identification information is withheld until a ride agreement was been reached (driver accepts and intends to provide the proposed ride); if there is a positive confirmation and the verification processes complete, the rider my join the driver who then proceeds to the agreed destination). Anderson does not explicitly disclose caus[ing] the rideshare application to prompt the driver to capture a biometric scan of the driver in real-time; determine[ing]whether the captured biometric scan of the driver matches the biometric data of the driver. Grissen discloses this limitation: (Grissen ¶0017 disclosing the terminal device may capture biometric data and create a biometric authentication template from the biometric data and transmit the template to the system; ¶0018 disclosing during the authentication transactions, the system performs matching of features or information associated with identity of the individuals to authenticate the identity of individuals; ¶0019 disclosing upon becoming an authorized driver for a ride sharing service, an individual may provide biometric data; ¶0034 disclosing prior to conducting an activity, the individual may capture authentication data from his or her self, the driver may capture authentication data from himself via his terminal device (scan); a determination is made on whether the data matches and whether the user is successfully authenticated (¶0040 and ¶0041), the ride is only accepted when the customer receives a positive message indicating the driver was successfully authenticated (¶0041); ¶0073 disclosing an individual desiring to conduct an activity captures authentication data from his or her self; the captured authentication data is compared against corresponding record data of the individual to determine whether there is a match; when the captured and record data match, the individual is successfully authenticated, otherwise, the individual is not successfully authenticated and cannot conduct the activity; also, when the individual is successfully authenticated, the captured authentication data is checked to determine if the captured authentication data is legitimate; when the captured data is considered to be legitimate, the individual is permitted to conduct the activity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include caus[ing] the rideshare application to prompt the driver to capture a biometric scan of the driver in real-time; determine[ing]whether the captured biometric scan of the driver matches the biometric data of the driver as taught by Grissen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anderson in order to reduce risks that unauthorized individuals will conduct activities (see ¶0072 of Grissen), and to determine whether the driver is an imposter (see Grissen ¶0039).

and in response to determining a positive match, enable access to the rideshare service via the rideshare application and receipt pickup information of the passenger at the rideshare application, wherein the pickup information includes a name of the passenger and a pickup location of the passenger.  
Anderson discloses that only a validated user can access the ridesharing service to perform a ride service (the validation and positive match serves the same purpose, the validation in Anderson is done via email verification instead): (Anderson ¶0037 discloses the driver registering to be able to use the system to provide transport services/rides to passengers, registration information including entering license (photo ID, see more about the Photo ID verification of the driver by the passenger in ¶0035) or other verifiable ID; ¶0038 discloses to secure the registration, the driver’s info must be validated, and is validated in ¶0038 via the encrypted number in the email; upon completing the registration process, a UserID and account are created; ¶0039 discloses that the driver’s profile is not usable for providing rides until the authentication (or validation) of the email is complete and the account is not active until at least one valid user is attached (which is only created after the registration process and validation is complete), thus the driver is only able to access to the rideshare service via the rideshare application and receipt pickup information of the passenger at the rideshare application upon being validated). Anderson also discloses that the pickup information/location is only sent when a ride agreement is reached (Anderson ¶0035-¶0036 disclosing that upon a the passenger confirming that the biometric verification that the driver is who they are in the photo, upon successful verification/confirmation the rider may join the driver; ¶0034 disclosing that if the driver accepts, the driver is sent ride related information which can include detailed routing directions; ¶0035 disclosing the driver may exchange photo identification constituting a form of biometric verification and that the identification may be withheld until after a ride agreement has been reached (accepted)). Anderson does not explicitly disclose the validation is a positive match of biometric information, and that the pickup information includes a name of the passenger. Grissen discloses these limitations/concepts: (Grissen ¶0073 disclosing an individual desiring to conduct an activity captures authentication data from his or her self; the captured authentication data is compared against corresponding record data of the individual to determine whether there is a match; when the captured and record data match, the individual is successfully authenticated, otherwise, the individual is not successfully authenticated and cannot conduct the activity; also, when the individual is successfully authenticated, the captured authentication data is checked to determine if the captured authentication data is legitimate; when the captured data is considered to be legitimate, the individual is permitted to conduct the activity; ¶0065 disclosing the varying types of authentication data required; which may be voice only such as the driver being promoted to speak the name of the customer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include a positive match of biometric information, and that the pickup information includes a name of the passenger as taught by Grissen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anderson in order to reduce risks that unauthorized individuals will conduct activities (see ¶0072 of Grissen), and to determine whether the driver is an imposter (see Grissen ¶0039).

Claim 3: The computer-readable storage medium of claim 2, wherein the mobile device is caused to: receive, from the remote server, a particular rideshare trip request of a particular passenger via a particular passenger device; (Anderson ¶0019 disclosing requesting rides offering functions; ¶0023 disclosing the RideGrid sever responsible for accepting requests; ¶0030 disclosing the RideGrid Architecture providing the function of requesting a ride; ¶0018 disclosing the RideGrid system including a server that includes an external server and external communications)
and in response to the particular rideshare trip request, prompt the driver for a current biometric scan of the driver to authorize the driver to accept the rideshare request. 
Anderson discloses the ridesharing app sending biometric driver information (photo ID) to a customer in order to confirm that the driver is who they say they are, and also discloses that before a driver can accept or offering ridesharing service, the driver must register by providing information such as a driver’s license (photo ID), but does not explicitly disclose prompt[ing] the driver for a current biometric scan of the driver to authorize the driver to accept the rideshare request. Grissen discloses this limitation/concept: (Grissen ¶0073 disclosing an individual desiring to conduct an activity captures authentication data from his or her self; the captured authentication data is compared against corresponding record data of the individual to determine whether there is a match; when the captured and record data match, the individual is successfully authenticated, otherwise, the individual is not successfully authenticated and cannot conduct the activity; the ride is only accepted when the customer receives a positive message indicating the driver was successfully authenticated (¶0041)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include prompt[ing] the driver for a current biometric scan of the driver to authorize the driver to accept the rideshare request as taught by Grissen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anderson in order to reduce risks that unauthorized individuals will conduct activities (see ¶0072 of Grissen), and to determine whether the driver is an imposter (see Grissen ¶0039).

Claim 4: The computer-readable storage medium of claim 2, 
Anderson discloses the driver (and app) providing biometric registration during the registration process and the driver verification process, but does not explicitly disclose that the biometric data is stored at the remote server, and wherein the captured biometric scan is compared at the remote server with the biometric data to determine the positive match. Grissen discloses this limitation: 
wherein the biometric data is stored at the remote server, and wherein the captured biometric scan is compared at the remote server with the biometric data to determine the positive match. (Grissen ¶0033 disclosing the methods (biometric authentication) may be performed entirely on the AC system over the network; the [authentication/biometric] data being stored in the AC system; ¶0017 disclosing the data being transferred to the AC system (remote); ¶0004 disclosing remote sign-in and Fig. 1 disclosing the AC system being remote and communicating over the network (¶0015))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include that the biometric data is stored at the remote server, and wherein the captured biometric scan is compared at the remote server with the biometric data to determine the positive match as taught by Grissen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anderson in order to reduce risks that unauthorized individuals will conduct activities (see ¶0072 of Grissen), and to determine whether the driver is an imposter (see Grissen ¶0039).

Claim 5: The computer-readable storage medium of claim 2, 
Anderson discloses the driver (and app) providing biometric registration during the registration process and the driver verification process, but does not explicitly disclose that biometric data of the driver is stored at a memory of the mobile device, and wherein the captured biometric scan is compared at the mobile device with the biometric data to determine the positive match. Grissen discloses this limitation: 
wherein the biometric data of the driver is stored at a memory of the mobile device, and wherein the captured biometric scan is compared at the mobile device with the biometric data to determine the positive match. (Grissen ¶0033 disclosing the methods (biometric authentication) may be performed entirely on the mobile device; the [authentication/biometric] data being stored in the terminal device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include that the biometric data of the driver is stored at a memory of the mobile device, and wherein the captured biometric scan is compared at the mobile device with the biometric data to determine the positive match as taught by Grissen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anderson in order to reduce risks that unauthorized individuals will conduct activities (see ¶0072 of Grissen), and to determine whether the driver is an imposter (see Grissen ¶0039).

Claim 6: The computer-readable storage medium of claim 2, 
Anderson discloses the app sending a photo ID of he driver for biometric confirmation, but does not explicitly disclose that the captured biometric scan of the driver and the biometric data are each obtained via a biometric sensor of the mobile device. Grissen discloses this limitation:
wherein the captured biometric scan of the driver and the biometric data are each obtained via a biometric sensor of the mobile device. (Grissen ¶0016 disclosing the terminal device captures the biometric data; ¶0017 disclosing the biometric data may be obtained via audio recordings, photographs, videos, etc.; ¶0029 disclosing a camera, speaker, microphone (sensor devices))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include that the captured biometric scan of the driver and the biometric data are each obtained via a biometric sensor of the mobile device as taught by Grissen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anderson in order to reduce risks that unauthorized individuals will conduct activities (see ¶0072 of Grissen), and to determine whether the driver is an imposter (see Grissen ¶0039).

Claim 7: The computer-readable storage medium of claim 2, wherein the registration information includes a name of the driver and license information of the driver, a social security number of the driver, a photograph of the driver, or a photograph of a vehicle of the driver. (Anderson ¶0037 disclosing the registration process includes the user entering personal identity information such as a driver’s license (photograph of the driver))

Claim 13: Claim 13 is directed to a method. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a computer-readable storage medium. Claim 13 is therefore rejected for the same reasons as set forth above for claim 7.

Claim 9: The computer-readable storage medium of claim 2, wherein the mobile device is further caused to: receive an indication of an intended destination of the passenger; (Anderson ¶0036 disclosing the rider joining the driver to proceed to the agreed upon destination; ¶0043 disclosing the rider request including a destination)
and display, on a display of the mobile device, navigation directions to the intended destination along a route from the pickup location to the intended destination, wherein a source of the navigation directions is a geocoding server. (Anderson ¶0034 disclosing the driver being sent ride related information including detailed routing instructions; the routing directions can be carried out with third party mapping providers such as MapQuest, etc.; ¶0018 disclosing a geospatial server; ¶0042 disclosing the points being encoded into their geographic locations in terms of latitude and longitude)

Claim 10: The computer-readable storage medium of claim 2, wherein the biometric data comprises: a photograph of the driver, a fingerprint of the driver, a voice scan of the driver, or an iris scan of the driver. (Anderson ¶0035 disclosing the photo ID of the driver as a form of biometric verification)

Claim 12: Claim 12 is directed to a method. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 10, which is directed towards a computer-readable storage medium. Claim 12 is therefore rejected for the same reasons as set forth above for claim 10.

Claim 11: A method for authenticating a driver of a transport service, the method comprising: 
causing a mobile device or a remote server of the transport service to store registration information of a driver, -4- 154741026.1Application No.: 17/464,453Docket No.: 117156-8001.USO3 Preliminary Amendment under 37 CFR 1.115 wherein the registration information includes biometric data of the driver, and wherein the transport service is accessible by the driver via a mobile application on the mobile device; (Anderson ¶0037 disclosing the user registering and entering identifying information such as driver’s license (biometric) or other verifiable ID; ¶0038 disclosing that after completing the registration processes/step, an account is created; ¶0035 further states that the photo IDs (driver license) is a form of biometric verification proving that each user is who they say they are; ¶0019 disclosing the RideGrid Mobile Client which in an app intended to run on the user’s mobile device)
receiving an indication that the driver seeks access to the transport service via the mobile application, wherein access to the transport service enables the driver to provide a transport trip requested via a user device of a user; (Anderson ¶0034 disclosing the driver being sent a message offering a proposal to transport a passenger, if the driver accepts, the parties are notified and the driver is sent ride-related information; also ¶0037 discloses the user(s) registering in the app (which shows that they seek access to the rideshare service) if a user intends to provide rides, they must provide the app (RideGrid) with registration data pertaining to their vehicle (thus, providing the additional information pertaining to their vehicle is an indication the user intends to provide rides or accept a rideshare trip request); ¶0038 discloses after completing the registration process, the account is created; ¶0039 disclosing the registration process of authenticating the user’s email address; the profile is not usable for providing or obtaining rides until this is completed and the account is not active until at least one valid user is attached (thus, this step of validating the email, etc. indicates the driver seeks to access the rideshare service and the access allows the driver to provide a trip))

Anderson in view of Grissen discloses:
in response to the indication that the driver seeks access to the transport service, prompting the driver to capture a biometric scan of the driver by the mobile device in real-time; capturing, by the mobile device, the biometric scan of the driver in real-time; determining whether the captured biometric scan of the driver matches the biometric data of the driver;
Anderson discloses an indication that the driver seeks access to the rideshare service, and the app sending driver biometric information for verification: (Anderson ¶0034 disclosing the driver being sent a message offering a proposal to transport a passenger, if the driver accepts, the parties are notified and the driver is sent ride-related information; ¶0035 disclosing the app sending driver biometric information for verification, the identification information is withheld until a ride agreement was been reached (driver accepts and intends to provide the proposed ride); if there is a positive confirmation and the verification processes complete, the rider my join the driver who then proceeds to the agreed destination). Anderson does not explicitly disclose prompting the driver to capture a biometric scan of the driver by the mobile device in real-time; capturing, by the mobile device, the biometric scan of the driver in real-time; determining whether the captured biometric scan of the driver matches the biometric data of the driver. Grissen discloses this limitation: (Grissen ¶0017 disclosing the terminal device may capture biometric data and create a biometric authentication template from the biometric data and transmit the template to the system; ¶0018 disclosing during the authentication transactions, the system performs matching of features or information associated with identity of the individuals to authenticate the identity of individuals; ¶0019 disclosing upon becoming an authorized driver for a ride sharing service, an individual may provide biometric data; ¶0034 disclosing prior to conducting an activity, the individual may capture authentication data from his or her self, the driver may capture authentication data from himself via his terminal device (scan); a determination is made on whether the data matches and whether the user is successfully authenticated (¶0040 and ¶0041), the ride is only accepted when the customer receives a positive message indicating the driver was successfully authenticated (¶0041); ¶0073 disclosing an individual desiring to conduct an activity captures authentication data from his or her self; the captured authentication data is compared against corresponding record data of the individual to determine whether there is a match; when the captured and record data match, the individual is successfully authenticated, otherwise, the individual is not successfully authenticated and cannot conduct the activity; also, when the individual is successfully authenticated, the captured authentication data is checked to determine if the captured authentication data is legitimate; when the captured data is considered to be legitimate, the individual is permitted to conduct the activity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include prompting the driver to capture a biometric scan of the driver by the mobile device in real-time; capturing, by the mobile device, the biometric scan of the driver in real-time; determining whether the captured biometric scan of the driver matches the biometric data of the driver as taught by Grissen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anderson in order to reduce risks that unauthorized individuals will conduct activities (see ¶0072 of Grissen), and to determine whether the driver is an imposter (see Grissen ¶0039).

and in response to determining the match, allowing access to the transport service via the mobile application and enabling receipt of pickup information via the mobile application on the mobile device, wherein the pickup information includes a pickup location.
Anderson discloses that only a validated user can access the ridesharing service to perform a ride service (the validation and match serves the same purpose, the validation in Anderson is done via email verification instead): (Anderson ¶0037 discloses the driver registering to be able to use the system to provide transport services/rides to passengers, registration information including entering license (photo ID, see more about the Photo ID verification of the driver by the passenger in ¶0035) or other verifiable ID; ¶0038 discloses to secure the registration, the driver’s info must be validated, and is validated in ¶0038 via the encrypted number in the email; upon completing the registration process, a UserID and account are created; ¶0039 discloses that the driver’s profile is not usable for providing rides until the authentication (or validation) of the email is complete and the account is not active until at least one valid user is attached (which is only created after the registration process and validation is complete), thus the driver is only able to access to the rideshare service via the rideshare application and receipt pickup information of the passenger at the rideshare application upon being validated). Anderson also discloses that the pickup information/location is only sent when a ride agreement is reached (Anderson ¶0035-¶0036 disclosing that upon a the passenger confirming that the biometric verification that the driver is who they are in the photo, upon successful verification/confirmation the rider may join the driver; ¶0034 disclosing that if the driver accepts, the driver is sent ride related information which can include detailed routing directions; ¶0035 disclosing the driver may exchange photo identification constituting a form of biometric verification and that the identification may be withheld until after a ride agreement has been reached (accepted)). Anderson does not explicitly disclose the validation is a match of biometric information. Grissen discloses these limitations/concepts: (Grissen ¶0073 disclosing an individual desiring to conduct an activity captures authentication data from his or her self; the captured authentication data is compared against corresponding record data of the individual to determine whether there is a match; when the captured and record data match, the individual is successfully authenticated, otherwise, the individual is not successfully authenticated and cannot conduct the activity; also, when the individual is successfully authenticated, the captured authentication data is checked to determine if the captured authentication data is legitimate; when the captured data is considered to be legitimate, the individual is permitted to conduct the activity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include determining a match of biometric information, as taught by Grissen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anderson in order to reduce risks that unauthorized individuals will conduct activities (see ¶0072 of Grissen), and to determine whether the driver is an imposter (see Grissen ¶0039).

Claim 19 – 
Claim 19 is directed to a system. Claim 19 recites limitations that are parallel in nature as those addressed above for claim 11, which is directed towards a computer-readable storage medium. Claim 19 is therefore rejected for the same reasons as set forth above for claim 11. Furthermore, claim 19 recites: 
A system for authenticating a driver of a transport service, the system comprising: at least one hardware processor; and at least one non-transitory memory storing instructions, which, when executed by the at least one hardware processor, cause the system to: (Anderson ¶0023 and ¶0024 disclosing a server designed for processing; ¶0018 disclosing the architecture of the system having a server and database with network connectivity; ¶0029 disclosing the computer database)

Claim 18: The method of claim 11, wherein the biometric data includes a photograph of the driver that is stored to authenticate the driver based on the biometric data. (Anderson ¶0035 disclosing a photo ID of the driver being used as biometric verification; ¶0037 also disclosing the driver registering and setting up an account and providing a driver’s license (photo ID))

Claim 20: The system of claim 19, wherein the biometric data comprises a photograph of the driver. (Anderson ¶0035 disclosing a photo ID of the driver being used as biometric verification)

Claim 21: The system of claim 19, 
Anderson discloses a photo ID as a form of biometric verification, but does not explicitly disclose that the biometric data comprises a fingerprint of the driver. Grissen discloses this limitation: 
wherein the biometric data comprises a fingerprint of the driver. (Grissen ¶0018 disclosing the biometric data obtained from the individual includes finger [print])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include that the biometric data comprises a fingerprint of the driver as taught by Grissen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2008/0270019) in view of Grissen (2016/0352713) further in view of Matejka (2015/0379544) further in view of Poellnitz (2011/0196726).

Claim 8: The computer-readable storage medium of claim 2, wherein the mobile device is further caused to: -3- 154741026.1Application No.: 17/464,453Docket No.: 117156-8001.USO3 Preliminary Amendment under 37 CFR 1.115 
receive referral information for the driver, wherein the referral information includes a referral code provided to the driver by a referring driver; verify the referral information;
Anderson discloses a referral system in which referral information for the driver is received and a referral link is transmitted (Anderson ¶0051 disclosing if the target buddy is not a current RideGrid user, the user creating the buddy list may be given the option to contact users by email to tell them about RideGrid and a referral mechanism occurs; ¶0056 disclosing a RideGrid user can be referred to a community and will give rides from members of that community; a user may be a driver (¶0031); ¶0057 discloses the referral link), but does not explicitly disclose a referral code provided to the driver by a referring driver; verify[ing] the referral information. Matejka discloses these concepts: (Matejka ¶0127 disclosing the primary customer (referring customer) having the referral code associated with him/her; referred customer presents this code to the merchant; ¶0017 disclosing the primary customer provides a referral code to the referred customer; ¶0127 disclosing the unique code associated with the referral token being transmitted to the referral award system sever; identifies primary customer who the referral code is associated with). The concept of the customers of the system (“users” in the Anderson reference) is disclosed in that the customers provide the referral code to the customer by the referring customer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Grissen to include a referral code provided to the driver by a referring driver; verify[ing] the referral information as taught by Matejka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

and in response to verification of the referral information, display an electronic link on a display of the mobile device, wherein the electronic link connects to a user profile of the referring driver. 
Anderson in view of Grissen further in view of Matejka discloses a referral system, but does not explicitly disclose in response to verification of the referral information, display an electronic link on a display of the mobile device, wherein the electronic link connects to a user profile of the referring driver. Poellnitz discloses this concept: (Poellnitz ¶0050 disclosing a personalized webpage with links to recruit other supporters to join or referral displays; Fig. 10 disclosing links to the referrers (CKO, TBrownandFrost, etc.  which are hyperlinked) as well; ¶0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Grissen further in view of Matejka to include in response to verification of the referral information, display an electronic link on a display of the mobile device, wherein the electronic link connects to a user profile of the referring driver as taught by Poellnitz in order to allow participants to the promotion of providers and allow income distribution among the providers (Poellnitz ¶0011).

Claim 14: The method of claim 11 further comprising: receiving referral information from an instance of the transport application running on a referring mobile device, (Anderson ¶0051 disclosing if the target buddy is not a current RideGrid user, the user creating the buddy list may be given the option to contact users by email to tell them about RideGrid and a referral mechanism occurs; ¶0056 disclosing a RideGrid user can be referred to a community and will give rides from members of that community; a user may be a driver (¶0031); ¶0057 discloses the referral link; ¶0019 discloses the RideGrid application running on a mobile device)

wherein the referral information includes a referral code provided by a referring driver; 
Anderson discloses a referral system in which referral information for the driver is received and a referral link is transmitted, but does not explicitly disclose a referral code provided by a referring driver. Matejka discloses this concept: (Matejka ¶0127 disclosing the primary customer (referring customer) having the referral code associated with him/her; referred customer presents this code to the merchant; ¶0017 disclosing the primary customer provides a referral code to the referred customer; ¶0127 disclosing the unique code associated with the referral token being transmitted to the referral award system sever; identifies primary customer who the referral code is associated with). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Grissen to include a referral code provided by a referring driver as taught by Matejka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

and causing the remote server to create a hierarchical link in a database storing a user profile of the driver linked to a user profile of the referring driver. (Poellnitz ¶0050 disclosing a fan can operate the referral system for promoting and selling music by signing up and generating a personalized webpage with links to recruit other supporters to join; ¶0046 disclosing the participant  can obtain music from the artist and artists hierarchically above the artist who referred the participant and provides income to the recruiting artist and a number of artists hierarchically above the recruiting artist)
Anderson discloses a referral system and creating a driver account/profile, but does not explicitly disclose causing the remote server to create a hierarchical link in a database storing a user profile of the driver linked to a user profile of the referring driver. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Grissen further in view of Matejka to include causing the remote server to create a hierarchical link in a database storing a user profile of the driver linked to a user profile of the referring driver as taught by Poellnitz in order to allow participants to the promotion of providers and allow income distribution among the providers (Poellnitz ¶0011).


Claim 15: The method of claim 14 further comprising: 
receiving by an instance of the mobile application on a referring device of the referring driver, information pertaining to registration of the driver with the transport service. (Anderson ¶0051 disclosing a user creating a RideBuddy list and if the driver is not already a RideGrid user/driver (already registered as in ¶0037), the user may be given the option to email them about RideGrid and a referral mechanism occurs, the referral is stored in the database for future use; a “user” may be a driver (¶0031))

Claim 16: The method of claim 14, 
Anderson discloses in ¶0051 disclosing the RideBuddy referral and email and in ¶0056 disclosing the trusted community referral and ¶0057 disclosing the referral link for the community referral. Anderson does not explicitly disclose  he hierarchical link defines one or more levels, and wherein each level corresponds to a referral link between a first driver that has registered with the ridesharing service and a second driver that refers the first driver. Poellnitz discloses this concept, which may be applied in a transport service environment:
wherein the hierarchical link defines one or more levels, and wherein each level corresponds to a referral link between a first driver that has registered with the ridesharing service and a second driver that refers the first driver. (Poellnitz ¶0046 disclosing the participant can obtain music from the people hierarchically above the person who referred the participant and provides income to the recruiting person and a number of people hierarchically above the recruiting person; ¶0050 disclosing a fan can operate the referral system for promoting and selling music by signing up and generating a personalized webpage with links to recruit other supporters to join; ¶0057 disclosing the webpage and corresponding with Fig. 8 disclosing the hierarchy of the people)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the hierarchical link defines one or more levels, and wherein each level corresponds to a referral link between a first driver that has registered with the ridesharing service and a second driver that refers the first driver as taught by Poellnitz in the system of Anderson in view of Grissen further in view of Matejka, to allow participants to the promotion of providers and allow income distribution among the providers (Poellnitz ¶0011).

Claim 17: The method of claim 14,
Anderson discloses a referral mechanism for drivers and an email link being sent and storing the referral information in the database, but does not explicitly disclose that the hierarchical link defines one or more levels, and wherein each level corresponds to a referral link between a first driver that has registered with the ridesharing server and a second driver that refers the first driver, the method further comprising: share earnings among drivers in accordance with the one or more levels of the hierarchical link connection. Poellnitz discloses this concept: 
 wherein the hierarchical link defines one or more levels, and wherein each level corresponds to a referral link between a first driver that has registered with the ridesharing server and a second driver that refers the first driver, (Poellnitz ¶0046 disclosing the participant can obtain music from the people hierarchically above the person who referred the participant and provides income to the recruiting person and a number of people hierarchically above the recruiting person; ¶0050 disclosing a fan can operate the referral system for promoting and selling music by signing up and generating a personalized webpage with links to recruit other supporters to join; ¶0057 disclosing the webpage and corresponding with Fig. 8 disclosing the hierarchy of the people)
the method further comprising: share earnings among drivers in accordance with the one or more levels of the hierarchical link connection. (Poellnitz ¶0013 disclosing the site allows the referred participant who signs up to provide income to the artists who recruited/referred the participant; the system will obtain percentage of the fee distributed to the artist who referred/recruited the participant and the selected number of artists hierarchically above the artist who referred/recruited the participant; See also Fig. 10 “my earnings” section showing the percentage payout)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the hierarchical link defines one or more levels, and wherein each level corresponds to a referral link between a first driver that has registered with the ridesharing server and a second driver that refers the first driver, the method further comprising: share earnings among drivers in accordance with the one or more levels of the hierarchical link connection, as taught by Poellnitz in the system of Anderson in view of Grissen further in view of Matejka, in order to allow participants to the promotion of providers and allow income distribution among the providers (Poellnitz ¶0011).

Relevant Art
The following reference is relevant to the Applicant’s invention, but is not relied upon in the 35 U.S.C. 102/103 rejection:

 Larsson (US 8,344,849) Abstract discloses a method for assuring that the operator is an authorized driver, a first driver identification procedure is performed on a present operator of the vehicle and determining whether the present operator is an authorized driver of the vehicle; a second driver identification procedure is performed on the present operator of the vehicle; Fig. 17 discloses the verification process as well and the process may be performed while diving (e.g. real-time, also Col. 48, Ln. 19-20) Col. 10 , Ln. 50-60 (table) discloses the enrollment/matching process where the sensor scans the subject and compares the characteristics with templates already in a database and a successful match authorizes the subject; also Col. 14, Ln. 60-Col. 15, Ln. 1 disclosing an image of the subject’s face being taken (scan) and stored in a template, and the new template is create based on a new image and matched against the one stored in the database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628